Respondent, City of San Antonio, in challenging the correctness of our conclusion, asserts that the term "any person," as used in subdivision (d) of Section Two, includes all persons, plural and singular, and, by reason thereof, applies to all persons in the neighborhood.
Ordinarily, such is the interpretation to be given to that term in a criminal statute (Article 21, P. C.) but, as here used, that term has a different meaning and is individualistic in an essential element of the offense. It will be noted that for one to be guilty of violating subdivision (d) of Section Two of the ordinance it is necessary only that (a) he keep a dog, (b) the dog frequently barks, and (c) such barking disturbs the comfort or repose of some person in the neighborhood thereof.
The offense is not complete unless some person is disturbed. Ultimately, then, guilt is established by the ideas, sentiments, tastes, whims, or caprice of a single individual. We remain convinced that the invalidity of such an ordinance is not debatable.
Respondent suggests that expressions contained in our original opinion might be construed as a holding that the whole of *Page 466 
the ordinance, of which subdivision (d) of Section Two is a part, is invalid. We intend no such construction. The conclusions here expressed have reference only to subdivision (d) of Section Two of the ordinance, the validity of which, alone, is before us.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.